        Case 21-32351 Document 382-1 Filed in TXSB on 08/11/21 Page 1 of 3




                                    EXHIBIT 1

                               PROPOSED BUDGET




4819-8411-1092.1
                                                Case 21-32351 Document 382-1 Filed in TXSB on 08/11/21 Page 2 of 3


Limetree Bay Refinery
Forecasted Results of Operations and Cash Flows
   Wks Beginning   8/9/21   thru    10/25/21

                                        Week ----->       5         6         7          8          9        10         11         12          13       14       15       16
                                   Beginning of Week    8/9/21   8/16/21   8/23/21    8/30/21     9/6/21   9/13/21    9/20/21    9/27/21    10/4/21 10/11/21 10/18/21 10/25/21          TOTAL
                                        End of Week    8/15/21   8/22/21   8/29/21     9/5/21    9/12/21   9/19/21    9/26/21    10/3/21    10/10/21 10/17/21 10/24/21 10/31/21
Cash Receipts
   BP                                     [1]          $   -     $   -     $   -      $   -      $   -     $   -      $   -      $   -      $    -     $   -      $    -     $   -      $    -
   Excess Construction Material           [2]              100       -         100        -          600       -          100        500         -         -           100       500       2,000
   Est. J. Aron Proceeds/Lien Release                      -         -         -          -          -         -          -          -        18,008       -        20,000       -        38,008
   Resale of Flushing Oil                                  -         -         -          -          -         -          560        -           -         -           -         -           560
   Insurance Proceeds - TBD                                -         -         -          -          -         -          -          -           -         -           -         -             -
   Sale of Spare Parts                                     -         -         -          -          -         -          -          -           -         -           -       2,500       2,500
   Asset Sale - TBD                       [3]              -         -         -          -          -         -          -          -           -         -           -         -             -
        Total       Cash Receipts                      $   100   $   -     $   100    $   -      $   600   $   -      $   660    $   500    $ 18,008   $   -      $ 20,100   $ 3,000    $ 43,068
Cash Disbursements
  Payroll / Benefits                                   $ 1,357   $   250   $ 1,268    $   311    $ 1,183   $     90   $ 1,144    $   -      $   156    $   -      $   -      $   -      $  5,759
  Fuel                                                     365       390       390        390        390       390        390        195        195        195        195        195       3,680
  Maintenance and Other Outside Services                   442       298       298        298        298       298          30         30         30         30         30         30      2,110
  Insurance                            [4]                 -         -         571        -          -         -          -          -          367        -          -          311       1,249
  IT Support / Software / Hardware                         -         195         10         88       185         10         10         86       185          20         10         59        858
  Environmental / Safety                                   -         184       -          -          184       -          -          -          184        -          -          -           552
  Admin / Site Services                                    185       582       146        146        146       548        146        146        146        548        146        146       3,027
  Relocation Costs                                         550       -         -        1,392        -         -          -          -          612        -          -          -         2,554
  Community Incident Response          [5]                 -         -         -          -          -         -          -          -          -          -          -          -            -
  Limetree Bay Terminal Services                           150       150       150        150        150       -          -          -          -          -          -          -           750
  EPA Mandated Expenditures                                106        30       -            30       -           30       -            30       -            30       -            30        286
  Utility Adequate Assurance Payment                       -         403       -          -          -         -          -          -          -          -          -          -           403
  Flare Repair                                             136        50       -          -          -         -          -          -          -          -          -          -           186
  Hydrocarbon Removal                  [6]                 407       660       310        310        660       310        310        310        310        310        310        310       4,519
        Total        Cash Disbursements                $ 3,698   $ 3,191   $ 3,142    $ 3,115    $ 3,195   $ 1,676    $ 2,029    $   797    $ 2,185    $ 1,133    $   691    $ 1,080    $ 25,932
                             Operating Cash Flow       $ (3,598) $ (3,191) $ (3,042) $ (3,115) $ (2,595) $ (1,676) $ (1,369) $       (297) $ 15,823    $ (1,133) $ 19,409    $ 1,920    $ 17,136
                                                         Case 21-32351 Document 382-1 Filed in TXSB on 08/11/21 Page 3 of 3


Limetree Bay Refinery
Forecasted Results of Operations and Cash Flows
   Wks Beginning       8/9/21     thru    10/25/21

                                              Week ----->           5             6             7             8               9            10            11            12           13       14       15       16
                                         Beginning of Week        8/9/21       8/16/21       8/23/21       8/30/21          9/6/21       9/13/21       9/20/21       9/27/21     10/4/21 10/11/21 10/18/21 10/25/21                    TOTAL
                                              End of Week        8/15/21       8/22/21       8/29/21        9/5/21         9/12/21       9/19/21       9/26/21       10/3/21     10/10/21 10/17/21 10/24/21 10/31/21
Other (Sources) / Uses
   DIP Financing Costs                  [7]                      $        50   $      -      $      -      $      -        $        51   $      -      $      -      $    -      $      42    $      -      $      -      $ 1,035      $   1,179
   Insurance Claims Professionals                                       -             -             -                 50          -             -             -           -             50           -             -            50           150
   Term Lender Agent Fee                                                -               50          -             -               -             -             -           -            -             -             -          -               50
   Engineering Professionals (Turner Mason)                             -             -              75           -               -             -             -           -             75           -             -          -              150
        Total      Other (Sources) / Uses                                 50            50           75            50               51          -             -           -            167           -             -        1,085          1,529
            Net Cash Flow Before Professional Fees                   (3,648)       (3,241)       (3,117)       (3,165)         (2,646)       (1,676)       (1,369)       (297)       15,656       (1,133)       19,409         835     $ 15,608
Professional Fees
   Debtor Legal                                                  $      -      $      -      $      -      $     -         $     -       $      -      $      -      $    -      $   800      $     -       $     -       $   800      $   1,600
   DIP Lender Counsel                                                     50          -             -            -               200            -             -           -          200            -             -           200            650
   Debtor Chief Restructuring Officer                                   -             -             -            -               -              -             -           -          280            -             -           280            560
   UCC Legal and Financial Advisor                                      -             -             -            -               -              -             -           -          600            350           -           -              950
   Term Lender Professionals                                            -             -             -            -               -              -             -           -          250            -             -           -              250
   Independent Director                                                 -             -             -            -               -              -             -           -            15           -             -           -               15
   Revolver Counsel                                                     -             -             -            -               -              -             -           -          100            -             -           -              100
   US Trustee Fees                                                      -             -             -            -               -              -             -           -          -              -             250         -              250
   Investment Banker                                                    -             -             -            100             -              -             -           -          100            -             -           -              200
   BMC - Claims Agent                                                   -             -             -            -               -              -             -           -            50           -             -           -               50
        Total                                                    $        50   $      -      $      -      $     100       $     200     $      -      $      -      $    -      $ 2,395      $     350     $     250     $ 1,280      $   4,625
                                            Net Cash Flow        $ (3,698) $ (3,241) $ (3,117) $ (3,265) $ (2,846) $ (1,676) $ (1,369) $                                 (297) $ 13,261       $ (1,483) $ 19,159          $    (445) $ 10,983
                                               Accumulated       $    (3,698) $     (6,939) $ (10,056) $ (13,321) $ (16,167) $ (17,843) $ (19,213) $ (19,509) $                       (6,248) $    (7,731) $     11,428   $   10,983


                                Beginning Cash Balance           $      955 $ 7,257 $ 4,015 $    898 $ 5,633 $ 2,787 $ 1,111 $ 1,242 $   945                                                  $ 14,206 $ 12,723           $ 31,883
                                         Net Cash Flow               (3,698)  (3,241) (3,117) (3,265)  (2,846) (1,676) (1,369)  (297) 13,261                                                    (1,483) 19,159                (445)
                                              DIP Draw               10,000      -       -     8,000      -       -     1,500    -       -                                                         -        -                  -
                                         DIP (Paydown)                  -        -       -       -        -       -       -      -       -                                                         -        -              (25,000)
                           Ending Book Cash Balance              $ 7,257       $ 4,015       $    898      $ 5,633         $ 2,787       $ 1,111       $ 1,242       $    945    $ 14,206     $ 12,723      $ 31,883      $ 6,437      $   6,437
                                  Ending DIP Balance             $ 15,500      $ 15,500      $ 15,500      $ 23,500        $ 23,500      $ 23,500      $ 25,000      $ 25,000    $ 25,000     $ 25,000      $ 25,000      $   -        $      -

      Debtor Professional Fees Accrued (Cumulative) $ 1,558                    $ 1,869       $ 2,181       $ 2,492         $ 2,804       $ 3,115       $ 3,427       $ 3,738     $ 2,970      $ 3,282       $ 3,593       $ 2,825
       UCC Professional Fees Accrued (Cumulative) $     279                    $   371       $   464       $   557         $   650       $   743       $   836       $   929     $   421      $   164       $   257       $   350

   [1] - The Debtors have outstanding invoices to BP in the amount of approximately $32 million in respect of operational expenses incurred during the months of August 2020 through the present, under the Tolling Agreement. Such
   invoices are disputed by BP. These amounts are not included in the 12-week projection period as the CRO is currently investigating the validity of these outstanding amounts as well as the validity of any set-off claims.
   [2] - Additional $2.0 million in collections are projected after the 13-week period.
   [3] - USVI holds a letter of credit in the amount of $50 million split 50/50 between LB Terminals and LB Refining. Under the Operating Agreement such amounts can be used for payment defaults and environmental assurances.
   [4] - Existing premiums; coverages are currently under review with agents.
   [5] - Subject to mediation.
   [6] - More spend after this period anticipated in order to complete hydrocarbon removal. Budgeting currently in process.
   [7] - Assumes DIP Draws of $5.5 million on 7/12/2021, $10.0 million on 8/9/2021, $8.0 million on 8/30/2021, and $1.5 million on 9/20/2021, and DIP Repayments of $25.0 million on 10/25/2021. Assumes an annual cash interest rate
   of 3.0%, annual PIK interest rate of 9.0%, annual delayed draw interest of 1.5%, and an agent fee of 0.25% on the total commitment amount.
